Citation Nr: 0638760	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-00 385	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran



REMAND

The veteran served on active duty from May 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
RO.  

The veteran contends that he experienced difficulties during 
service, especially with authority figures, as a result of a 
psychiatric disability that began in service.  He asserts 
that schizophrenia led to his discharge from the military 
after only seven and one-half months of service.  

The available service records show that he was involved in a 
fight in August 1971, shortly after a medical record notation 
was prepared, which showed that he needed a referral to a 
psychiatrist.  Although the record of any such consultation 
by a psychiatrist is not available, the veteran has submitted 
statements from a friend of his parents and from a former co-
worker who reported that the veteran appeared less motivated 
or appeared to have mental problems when he returned from 
military service.  These lay statements, when considered in 
conjunction with the available service record showing that 
the veteran was discharged early--within a few months after 
the notation was made that he needed to see a psychiatrist, 
suggest that the veteran was experiencing some sort of 
psychiatric difficulties during service.  Whether it was 
schizophrenia or the prodromal signs thereof is a medical 
question that requires further evidentiary development by way 
of VA examination.  (The veteran indicated in a November 2005 
statement that he had been scheduled for a compensation and 
pension examination, but there is no record of such an 
examination.)  The Board also finds that it would be helpful 
to obtain the veteran's military personnel records in order 
to assist the medical reviewer in formulating an opinion 
regarding the onset of schizophrenia.

The Board notes that the Social Security Administration (SSA) 
has determined that the veteran became disabled from work 
beginning in 1994.  On remand, the SSA determination and the 
records on which it was based should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and allow him the 
opportunity to identify any sources of 
treatment for schizophrenia.  With his 
consent, obtain any private records not 
previously sought.  Obtain records from 
each VA source identified by the veteran, 
and obtain the SSA determination and 
records relied on when SSA found the 
veteran disabled from work.  (The veteran 
should be specifically asked about any 
compensation examination that had been 
scheduled for him in about November 2005.  
Obtain a copy of any such examination 
report, if available.)

2.  Contact the service department and 
obtain the veteran's military personnel 
records, including any pertaining to the 
basis for his discharge.  A copy of any 
separation examination should also be 
sought.  

3.  Schedule the veteran for an 
examination by a psychiatrist.  The 
psychiatrist should be asked to review 
the file (including evidence obtained as 
a result of the development requested 
above), examine the veteran, and provide 
an opinion as to the medical 
probabilities that currently shown 
schizophrenia is attributable to, or had 
its onset during, the veteran's period of 
military service.  The examiner should be 
asked to specifically comment on any 
disciplinary problems or other 
difficulties the veteran had in service, 
such as any problem that may have 
prompted the August 1971 notation that 
the veteran needed to see a psychiatrist, 
or led to his discharge.  The examiner 
should provide a detailed explanation for 
his opinion.

4.  Thereafter, re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  The veteran and 
his representative should be given 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

